USCA11 Case: 21-12385      Date Filed: 10/14/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12385
                   ____________________

COREY J. ZINMAN,
                                              Plaintiff-Appellant,
versus
L.A. FITNESS INTERNATIONAL LLC,
a Corporation,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 1:21-cv-20315-BB
                   ____________________
USCA11 Case: 21-12385         Date Filed: 10/14/2022      Page: 2 of 4




2                       Opinion of the Court                  21-12385


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and GRANT,
Circuit Judges.
PER CURIAM:
        Corey Zinman, an attorney proceeding pro se, sued L.A.
Fitness under Title II of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000a et seq. He alleged that in December 2020, L.A. Fitness
denied him the full and equal enjoyment of its goods, services,
facilities, privileges, advantages, and accommodations on the basis
of his religion when it failed to accommodate his sincerely held
religious objection to L.A. Fitness’s mask mandate.
       L.A. Fitness moved to dismiss the complaint for failure to
state a claim. Zinman countered by filing a motion for sanctions
against L.A. Fitness’s counsel, alleging that she made false or
misleading statements of law and fact in the motion to dismiss.
L.A. Fitness, in turn, moved for sanctions against Zinman, arguing
that Zinman used the Rule 11 motion as a litigation tactic to
strongarm L.A. Fitness into withdrawing its motion to dismiss.
Zinman also moved for a temporary restraining order and
preliminary injunction and for leave to amend his complaint a
second time. The proposed amendment would have added Palm
Beach County as a defendant and pleaded compliance with the
statute’s notice requirement.
     In an omnibus order, the district court dismissed Zinman’s
complaint for failure to state a claim because he failed to allege facts
USCA11 Case: 21-12385        Date Filed: 10/14/2022     Page: 3 of 4




21-12385               Opinion of the Court                        3

to support his allegation that L.A. Fitness’s mask policy was
selectively enforced against Zinman because of his religion. The
district court denied Zinman’s motion for sanctions against L.A.
Fitness’s counsel. Finding the motion “wholly inappropriate and
patently frivolous,” the district court granted the L.A. Fitness
motion for sanctions against Zinman, ordering him to certify that
he “read and understood The Florida Bar Creed of
Professionalism.” In the same order, the district court denied
Zinman’s motion for a temporary restraining order and
preliminary injunction as moot in light of the dismissal and denied
Zinman’s motion for leave to amend the complaint as futile.
Zinman now appeals the district court’s omnibus order.
       With the benefit of oral argument and after careful review
of the parties’ briefing and Zinman’s amended complaint, we agree
with the district court that Zinman failed to state a claim upon
which relief can be granted. We also agree that Zinman’s proposed
amendment would be futile. Accordingly, we affirm the district
court’s order to the extent that it (1) grants L.A. Fitness’s motion
to dismiss, (2) denies Zinman’s motion for leave to amend the
complaint, and (3) denies Zinman’s motion for a temporary
restraining order and preliminary injunction.
        We also agree with the district court that Zinman’s motion
for sanctions against L.A. Fitness’s counsel was frivolous and
therefore conclude that the district court did not abuse its
discretion in denying the motion. And because Zinman already
filed his notice of compliance, we dismiss his appeal of the sanction
USCA11 Case: 21-12385          Date Filed: 10/14/2022   Page: 4 of 4




4                      Opinion of the Court                21-12385

against him as moot. See RES-GA Cobblestone, LLC v. Blake
Constr. & Dev., LLC, 718 F.3d 1308, 1314–15 (11th Cir. 2013).
                           *       *     *
       Zinman’s appeal of the district court’s sanction order against
him is DISMISSED as MOOT. In all other respects, the district
court’s omnibus order is AFFIRMED.